IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40349
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ROSENDO NAJERA-MEJIA,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:99-CR-67-1
                       - - - - - - - - - -
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Rosendo

Najera-Mejia moves for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Mejia has

received copies of counsel’s motion and brief, but he has not

filed a response.   Our independent review of counsel’s Anders

brief and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.    5th Cir. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.